Citation Nr: 1048141	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-31 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sinus problems.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for a female internal organ 
disorder.

9.  Entitlement to service connection for incontinence.

10.  Entitlement to service connection for a gastrointestinal 
disorder to include irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to December 
2004.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).  

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in June 2010; the hearing 
transcript has been associated with the claims file.  

During the Veteran's travel Board hearing, the Veteran's 
representative indicated that the Veteran's claim for service 
connection for an adjustment disorder should include a claim for 
PTSD.  The Board has accordingly recharacterized the issue on 
appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding 
that a claim for benefits for one psychiatric disability also 
encompassed benefits based on other psychiatric diagnoses and 
should be considered by the Board to be within the scope of the 
filed claim).

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, tinnitus, sinus problems, 
a back disorder, and a gastrointestinal disorder to include 
irritable bowel syndrome are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 15, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of the appeal for service connection for bilateral 
hearing loss, flat feet, a bilateral knee disorder, a female 
internal organ disorder, and incontinence was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection 
for bilateral hearing loss, flat feet, a bilateral knee disorder, 
a female internal organ disorder, and incontinence by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn her appeal for service 
connection for bilateral hearing loss, flat feet, a bilateral 
knee disorder, a female internal organ disorder, and 
incontinence.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on these issues 
and they are dismissed.


ORDER

The appeal of a claim of entitlement to service connection for 
bilateral hearing loss is dismissed.

The appeal of a claim of entitlement to service connection for 
flat feet is dismissed.

The appeal of a claim of entitlement to service connection for a 
bilateral knee disorder is dismissed.

The appeal of a claim of entitlement to service connection for a 
female internal organ disorder is dismissed.

The appeal of a claim of entitlement to service connection for 
incontinence is dismissed.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA make reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records 
held by a Federal department or agency, VA shall continue their 
efforts to obtain these records unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile.  Id.  

The Veteran has raised a claim for PTSD in addition to her 
claimed adjustment disorder with depression.  The Veteran's 
service personnel records are not associated with the claims 
file.  Additionally, during the Veteran's Board hearing, the 
Veteran's representative indicated that the Veteran was still 
subject to active duty recall, and indicated that she underwent 
annual screening examinations.  She indicated that the Veteran 
continued to receive her current treatment at a VA medical 
center, and has since submitted current treatment records from 
that facility which include treatment for PTSD attributed to 
military and childhood traumas, depression, shortness of 
breath/wheezing, possible asthma, allergies including history of 
environmental allergies, allergic rhinosinusitis, persistent low 
back pain due to mild spondylosis at L5-S1, complaints of 
tinnitus, and complaints of chronic diarrhea.  

The RO/AMC should obtain the Veterans service personnel records 
and should associate them with the claims file.  The RO/AMC 
should obtain the Veteran's Army Reserve service treatment 
records and should associate them with the claims file.  The 
RO/AMC should obtain any updated treatment records from the VA 
Medical Center in Tampa, Florida.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider records 
which were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

The Veteran has not been afforded VA examinations to address her 
claims for service connection for tinnitus, an acquired 
psychiatric disorder, sinus problems, a back disorder, and a 
gastrointestinal disorder to include irritable bowel syndrome.  

Service treatment records show that the Veteran was seen for 
stomach pain, diarrhea, and loss of bowel function in service.  
She was noted to have problems with nasal congestion at the time 
of her August 2001 enlistment examination.  On a January 2004 
questionnaire, the Veteran reported that during her deployment, 
she experienced back pain; had experiences that were frightening, 
horrible, or upsetting; and reported exposure to sulfur dioxide.  

During her Board hearing, the Veteran described in-service noise 
exposure while working on the flight line as an aviation 
operation specialist.  She also reported experiencing ringing in 
the ears in service secondary to exposure to mortar rounds.  The 
Veteran reported experiencing problems with her back in service 
while doing a nine mile march with a rucksack during basic 
training.  She reported that her sinus problems began in service.  
She contends that her sinus problems are related to allergies or 
exposure to sulfur dioxide in service.  She reported that she was 
seen for stomach cramps, headaches, diarrhea, and loss of control 
of her bowel movements in service.  The Veteran reported that 
while she is not a combat veteran, she was stationed in a combat 
zone in service, and reported that she was in fear for her life.  
VA PTSD clinic notes show that the Veteran reported exposure to 
hostile fire and other war zone stressors, including being 
subjected to missile attacks or mortar attacks.  

 In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to determine if the Veteran's claimed disabilities are 
related to service.

With respect to the Veteran's claim for PTSD, the Board notes 
that VA recently amended the regulations concerning the 
evidentiary standards for establishing an in-service stressor.  
See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting 
amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing 
the evidentiary standard for an in-service stressor as set forth 
in 38 C.F.R. § 3.304(f) under certain circumstances; 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and adding a new paragraph 
(f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes: (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  These amended provisions apply 
to all claims pending before VA or the Board on or after July 13, 
2010, including claims that are vacated and remanded by the 
Court. Id.

In the present case, the Veteran claims that her current 
psychiatric disability is the result of fear of hostile military 
activity.  Therefore, appropriate development should be conducted 
to adjudicate the Veteran's claim in accordance with the current 
applicable legal criteria.  Further, the Veteran should be 
notified of the current regulations pertaining to her service 
connection claim for PTSD, in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran 
VCAA-compliant notice as to the amended 
provisions of 38 C.F.R. § 3.304(f) 
pertaining to verification of in-service 
stressors for a service connection claim 
for PTSD, effective July 13, 2010.

2.  The RO/AMC should obtain the Veteran's 
service personnel records and any 
outstanding service treatment records for 
the Veteran's service with the Army 
Reserves, to include annual screening 
examinations.  If the search for such 
records has negative results, 
documentation to that effect must be added 
to the claims file.

3.  The RO/AMC should obtain any updated 
treatment records from the VA Medical 
Center in Tampa, Florida.  

4.  The RO/AMC should conduct all 
appropriate development as to any reported 
in-service stressors, with consideration 
of the amended provisions of 38 C.F.R. § 
3.304(f), effective July 13, 2010.  The 
Board notes that the Veteran has reported 
that she was stationed in a combat zone in 
service, and reported that she was in fear 
for her life.  VA treatment reports show 
that the Veteran reported exposure to 
hostile fire and other war zone stressors, 
including being subjected to missile 
attacks or mortar attacks.  

5.  After all available evidence has been 
associated with the claims file, the 
Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
acquired psychiatric disorder, including 
but not limited to PTSD. The claims folder 
must be made available to the examiner for 
review before the examination.  The 
examiner should specifically be informed 
of whether any in-service stressors have 
been verified.  All necessary tests and 
studies should be conducted.  The examiner 
is requested to respond to the following:

(a.)  Identify all currently diagnosed 
acquired psychiatric disorders.

(b.)  State whether it is at least as 
likely as not that any identified acquired 
psychiatric disorder was incurred or 
aggravated in service. 

(c.)  State whether it is at least as 
likely as not that the Veteran has PTSD 
that is the result of any verified in-
service stressor.  If there are no 
verified stressors, state whether it at 
least as likely not that the Veteran has 
PTSD that is related to a fear of hostile 
military or terrorist activity, consistent 
with the types, places, and circumstances 
of her service.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims file.  

6.  The Veteran should be afforded a VA 
audiological examination to address the 
etiology of her claimed tinnitus.  The 
claims folder must be made available to the 
examiner for review prior to examination.  
The examiner should indicate whether the 
Veteran has currently diagnosed tinnitus, 
and should render an opinion as to whether 
it is at least as likely as not that 
tinnitus was incurred in service.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims file.  
The VA examiner should specifically discuss 
the Veteran's lay testimony with regard to 
noise exposure and experiencing ringing in 
the ears in service.  

7.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to address the etiology of her 
claimed sinus problems.  The claims folder 
must be made available to the examiner for 
review prior to examination.  The examiner 
should identify any current sinus 
conditions and should render an opinion as 
to whether it is at least as likely as not 
that any diagnosed sinus condition was 
incurred in service.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims file.  
The VA examiner should address the 
Veteran's contention that her sinus 
problems are related to allergies and/or 
exposure to sulfur dioxide in service. 

8.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to address the etiology of her 
claimed back disorder.  The claims folder 
must be made available to the examiner for 
review prior to examination.  The examiner 
should identify any current back disorders 
and should render an opinion as to whether 
it is at least as likely as not that any 
diagnosed back disorder was incurred in 
service.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims file.  
The VA examiner should specifically address 
the Veteran's lay testimony with regard to 
experiencing back problems in service while 
doing a nine mile march with a rucksack 
during basic training, and reported back 
pain during her period of deployment shown 
on service treatment records.

9.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to address the etiology of her 
claimed gastrointestinal disorder to 
include irritable bowel syndrome.  The 
claims folder must be made available to the 
examiner for review prior to examination.  
The examiner should identify any current 
diagnosis related to the Veteran's claimed 
stomach problems and/or irritable bowel 
syndrome and should render an opinion as to 
whether it is at least as likely as not 
that such disability was incurred in 
service.

A complete rationale for all opinions and 
conclusions should be provided with 
references to the claims file where 
appropriate.  The VA examiner should 
specifically address the Veteran's lay 
testimony and pertinent findings in service 
treatment records which reflect stomach 
cramps, headaches, diarrhea, and loss of 
control of bowel movements in service. 

10.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and her representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


